Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
	Page 9 Line 26 could read “Fig. 3b a schematic longitudinal section ….”  There should be a space between the terms ‘3b’ and ‘a’.
	Page 11 Line 30 could read “…the sealing body 160 and the tear-open aid 170 ….”
Claim Objections
Claims 1-13 are objected to because of the following informalities.  Appropriate correction is required.
Amended Claim 1 Line 9 could read “…of the discharge cap 
Amended Claim 8 Line 3 could read “…on the outer contour and 
Amended Claim 13 Line 3 could read “…and 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claim 11 Lines 3-5 read “…at least one tear-open lid, which is arranged in an interior segment to the center point of the sealing body and extends at least in sections in the direction of the center point of the sealing body.”  Is this the same tear-open lid and structure in Amended Claim 1 Lines 7-9 and 12-14, or is this a different structure?  Therefore, amended Claim 11 is unclear.
Claims 12 and 13 are also rejected under §112(b) as being dependent from rejected amended claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kropczynski et al. (2015/0290081) [Kropczynski].
Re Amended Claim 1, Kropczynski – a cap with a piercing element for an enteral feeding container – discloses a discharge cap [14] suitable for use with a container for accommodating an enteral nutrition solution [16], the container having a discharge opening which is sealed liquid-tight [26] with a cover having a projection [46] for the arrangement of the discharge cap in the region of the discharge opening, the discharge cap comprising an open front end [Fig. 5a] being able to be arranged above the discharge opening of the container and on the opposite side of the discharge cap facing away from the open front end having at least one receiving opening [50] for a discharge tap [20] and at least one sealing body [24] being arranged in the region of the open front end of the discharge cap, wherein a tear-open aid is arranged below the receiving opening for the discharge tap and in the region of the open front end [Fig. 5d]; said tear-open aid is moved in the direction of the open front end, said tear-open aid is moved in the direction of the open front end during insertion of the discharge tap, and wherein the tear-open aid is arranged in an interior segment to the center point of the sealing body and extends at least in sections in the direction of the center point of the sealing body, and wherein the sealing body is arranged in the immediate vicinity of the open front end of the discharge cap so that in the assembled state on the container, the sealing body can be brought at least partially in contact with the side of the discharge cap facing away from the open front end and with the cover [Fig. 5d].

    PNG
    media_image1.png
    673
    648
    media_image1.png
    Greyscale

Re Amended Claim 2, Kropczynski discloses a screw thread [62] is arranged in the region of the open front end of the discharge tap [Figs. 5a and 5c].
Re Amended Claim 3, Kropczynski discloses the receiving opening for the discharge tap is a guide air [Figs. 2b, 5c, and 5d] which determines the alignment of the discharge tap by means of a cross-sectional shape [Paragraph 32 Lines 11-16].

Re Amended Claim 5, Kropczynski discloses the tear-open aid is integrally formed with the sealing body [Fig. 5d].
Re Amended Claim 6, Kropczynski discloses the tear-open aid is pivotally arranged on the sealing body [Fig. 5d].
Re Amended Claim 7, Kropczynski discloses the tear-open aid extends radially in the direction of the center point of the sealing body [Fig. 5a].
Re Amended Claim 8, Kropczynski discloses the tear-open aid is formed sharp-edged on the outer contour and has at least one tip in the direction of the center point of the sealing body [Fig. 5c].
Re Amended Claim 9, Kropczynski discloses the tear-open aid and the sealing body are connected to one another by means of a web region [Fig. 5c].
Re Amended Claim 11, Kropczynski discloses a sealing element [24] for a discharge cap according to claim 1, the sealing element has a hollow circular-shaped sealing body and at least one tear-open aid, which is arranged in an interior segment to the center point of the sealing body and extends at least in sections in the direction of the center point of the sealing body [Figs. 5c and 5d].
Re Amended Claim 12, Kropczynski discloses the tear-open aid is pivotally arranged on the sealing body [Fig. 5d].
Re Amended Claim 13, Kropczynski discloses the tear-open aid is formed sharp-edged on the outer contour and has at least one tip in the direction of the center point of the sealing body [Fig. 5c].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kropczynski as applied to Amended Claim 1 above in view of Casale et al. (8,714,380) [Casale].
Re Amended Claim 10, Kropczynski does not expressly disclose that the tear-open aid is made of polyethylene.  However, Casale – a pierceable lid for a container – discloses a tear open aid [Casale, 4] that is made of polyethylene [Casale, Col. 6 Lines 41-52].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses a substitution of one material to make the tear-open aid for another.  See MPEP 2143 (I)(B).  One of ordinary skill would be able to make the tear open aid of Kropczynski to be made of polyethylene, before the effective filing date of the claimed invention with predictable and obvious results, for “the pierceable portion of the package can be cut leaving no residual thread, even when using an internal layer of high-stretch heat-seal plastic material.” [Casale, Col. 4 Lines 13-16], and since, it has .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dubach (2006/0261028).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ROBERT J HICKS/Primary Examiner, Art Unit 3736